Case: 22-40385         Document: 00516588620           Page: 1     Date Filed: 12/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 22-40385                          December 23, 2022
                                    Summary Calendar                           Lyle W. Cayce
                                                                                    Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Alfredo Juarez-Perez,

                                                                Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 2:21-CR-534-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Alfredo Juarez-
   Perez has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Juarez-Perez has not filed a response. We have
   reviewed counsel’s brief and the relevant portions of the record reflected



          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-40385    Document: 00516588620          Page: 2   Date Filed: 12/23/2022




                                  No. 22-40385


   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2